United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                                  November 5, 2004

                              _________________________                          Charles R. Fulbruge III
                                                                                         Clerk
                                    No. 04 - 50157
                                   SUMMARY CALENDAR
                              _________________________

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

       versus

ERIC SEAN WILEY,

                                             Defendant-Appellant.

_________________________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 03-CR-229-ALL-SS
_________________________________________________________________

Before JONES, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:1

                               I. FACTS AND PROCEEDINGS

       Eric Sean Wiley (“Wiley”) appeals the district court’s

denial of his motion to suppress and requests the Court to vacate

his guilty-plea conviction for possession of a firearm by a

felon, a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).                                  He

was sentenced to 36 months in prison and three years of

supervised release.




       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     Wiley’s plea agreement was conditioned on his ability to

appeal the denial of his motion to suppress.    That motion sought

to suppress the evidence that formed the basis of his conviction

– the gun he was carrying when police officers stopped and

frisked him in a restaurant parking lot in Austin, Texas

following the commission of a crime to which the officers

believed he was connected.   Wiley argued that the officers lacked

reasonable suspicion to stop and frisk him.    The district court

denied Wiley’s motion, finding that the gun seized during the

detention and frisk was legally obtained.   The Court agrees.

                      II. STANDARD OF REVIEW

     When “reviewing a district court’s ruling on a motion to

suppress, this Court accepts findings of fact unless clearly

erroneous but reviews de novo the ultimate conclusion as to the

constitutionality of the law-enforcement action.”    United States

v. Neufeld-Neufeld, 338 F.3d 374, 378 (5th Cir. 2003); United

States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001).     “A

factual finding is not clearly erroneous as long as it is

plausible in light of the record as a whole.”    Jacquinot, 258

F.3d at 427.   This Court views the evidence in the light most

favorable to the party that prevailed below.    United States v.

Laury, 985 F.2d 1293, 1314 (5th Cir. 1993).




                                 2
                          III. DISCUSSION

     Law enforcement officers “may stop and briefly detain an

individual for investigative purposes if they have reasonable

suspicion that criminal activity is afoot,” even if they lack

probable cause.    Goodson v. City of Corpus Christi, 202 F.3d 730,

736 (5th Cir. 2000) (citing Terry v. Ohio, 392 U.S. 1, 30

(1968)); United States v. Sokolow, 490 U.S. 1, 7 (1989).

Reasonable suspicion must be supported by particular and

articulable facts, which taken together with rational inferences

from those facts, reasonably warrant an intrusion.    Goodson, 202

F.3d at 736; United States v. Michelletti, 13 F.3d 838, 840 (5th

Cir. 1994)(en banc).    The search requires “at least a minimum

level of objective justification.”    Illinois v. Wardlow, 528 U.S.

119, 124 (2000) (citing Terry, 392 U.S. at 27).    The court

affords due weight to factual inferences and deductions drawn by

law enforcement officers, which are based on their experience and

specialized training.    United States v. Arvizu, 534 U.S. 266,

273-74 (2002).    Whether a stop and search is predicated on

reasonable suspicion is determined by the totality of the

circumstances.    United States v. Cortez, 449 U.S. 411, 417

(1981); Neufeld-Neufeld, 338 F.3d at 378.    As such, “a collection

of otherwise lawful conduct can amount to reasonable suspicion.”

Neufeld-Neufeld, 338 F.3d at 380 (citing Arizu, 534 U.S. at 277).




                                  3
       In this case, the testimony at the suppression hearing

revealed that the arresting officers knew a criminal transaction

involving a stolen car was about to occur in the restaurant

parking lot and the principal suspect in that offense was a

female identified as Brenda, who was communicating with the

potential victim by cell phone in the minutes leading up to the

crime.     The officers testified that the restaurant was located in

a high-crime area.           The testimony also indicated that Wiley

arrived at the restaurant parking lot only minutes before Brenda

was due to arrive, that he emerged from his car speaking on a

cell phone and looking around the parking lot, that he did not

enter the restaurant, and that he rapidly attempted to leave the

area when patrol units converged on Brenda’s car.                           Also relevant

to the officers’ suspicion is the fact that, at the time of the

arrest, they had been investigating a rash of robberies in the

area in which female perpetrators lured illegal immigrants to

certain areas where their male counterparts robbed the

immigrants.2        Given the totality of the circumstances, and based

on their experience and specialized training, the police officers

could have formed reasonable suspicion that Wiley was a lookout

or enforcer for Brenda, or was otherwise involved in the criminal

transaction.        See Arvizu, 534 U.S. at 273; Wardlow, 528 U.S. at


       2
          Although the government did not prove that the victim of the underlying criminal
transaction was an illegal immigrant, the victim was of Mexican descent and did not speak English
well.

                                               4
124-25.   Therefore, the district court properly denied Wiley’s

motion to suppress.

     The judgment of the district court is AFFIRMED.




                                 5